 

 

 

Monte Chandler, Counsel
Email: thechandlerlawfirm@icloud.com

Phone: (516) 280-8713 -
June 2, 2020

Honorable Stuart M. Bernstein
United States Bankruptcy Court
Southern District of New York
One Bowling Green

New York, New York 10004

Re: Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc
Chapter 11 Case No. 19-12447 (SMB)

Dear Judge Bernstein:

I write this missive to formally inform you that Monte Malik Chandler of the Chandler Law Firm
PLLC, hereby appears as Special Counsel for the Board of Trustees and Deacons of the Bronx
Miracle Gospel Tabernacle Word of Faith Ministries, Inc.

It should be noted that I do not represent Church administrator Min. Jeanette Brown as she has been
dismissed from her duties with Bronx Miracle due to her failure to comply with the Court’s

mandates and imperatives from counsel.

Please forward any and all further correspondences to my office at 70 E. Sunrise Highway, Suite

500, Valley Stream, NY 11581 or email at thechandlerlawfirm@icloud.com

 

P: 516.280.8713 F: 516.280.8717
70 EAST SUNRISE HWY, SUITE 500,
VALLEY STREAM, NY 11581
 

the Chandler Law Firm

By Monte Malik Chandler

P:! 516.280.8713 F: 516.280.8717
70 EAST SUNRISE HWY, Surre 500,
VALLEY STREAM, NY 11581
